Title: From Alexander Hamilton to Thomas Underwood, 12 May 1800
From: Hamilton, Alexander
To: Underwood, Thomas


          
            Sir,
            NY. May 12th. 1800
          
          I have received your letter of the fourteenth of April, but it is impossible for me to give you the expectation of being permanently emp— any where but with your corps. —— that may be My object, in my former letter, was to give you leave of absence for a reasonable time, provided you had ground to suppose that this would enable you to return to the Service—And still I am willing that your furlough ahould be prolonged for a moderate period upon the same principle—If however you persist in the opinion that you can not serve except in the Atlantic states, it will be well for you to renew your offer of resignation—I shall expect to hear from you shortly—If I do not it will be necessary for me to act upon the offer of resignation contained in your former letter—
           Lt. Underwood—Hanover Virginia
        